Citation Nr: 0613392	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1951 to March 
1953, including combat service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In April 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his age of 
76.  

The issue of new and material evidence to reopen the claim 
seeking service connection for tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

A hearing loss disability was not present during the 
appellant's active service or for many years afterward, and 
his current bilateral sensorineural hearing loss disability 
is not etiologically related to service.  


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing 
loss disability is not established.  38 U.S.C.A. § 1110 (West 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, with respect to the claim seeking 
service connection for a hearing loss disability, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated May 19, 2003.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, the appellant has been accorded an official VA 
audiometric examination in connection with the current claim, 
two medical opinions concerning the merits of the claim have 
also been obtained, and extensive private medical records 
identified by the appellant have been obtained and reviewed.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2003 after the VCAA letter 
was issued in May 2003.  Subsequently, additional evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in October 2004.  There is 
no indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the service medical records do not 
reflect any complaints, treatments, clinical findings, or 
diagnoses indicative of a hearing loss disability in service, 
and the appellant's hearing tested as normal on a whispered 
voice hearing test administered March 1953 in connection with 
his separation from active service.  Moreover, the appellant 
has not submitted medical evidence documenting the presence 
of a hearing loss disability as defined at 38 C.F.R. § 3.385 
earlier than 1984, more than 30 years after his discharge 
from active service in 1953.  However, it is clearly 
established by competent medical evidence that the appellant 
currently has a bilateral sensorineural hearing loss 
disability, and his exposure to acoustic trauma in service 
during his combat service in Korea in 1952 has been conceded 
by the RO.  

In March 2004, the entire VA claims file, including the 
service medical records and all postservice medical records 
submitted in support of the present claim, were referred to a 
VA staff physician specializing in Otolaryngology and Neuro-
Otology.  After reviewing all of the relevant evidence of 
record at that time, this medical expert reported that the 
evidentiary record in this case:

...demonstrates no evidence that his [the 
appellant's] current hearing loss [is] 
related to his military service.  Noise-
induced hearing loss [is] an immediate 
phenomenon and occur[s] at the time of 
noise exposure.  Noise trauma does not 
lead to or make one sensitive to 
progressive hearing loss years after the 
event.  The current pattern of the 
veteran's audiogram argues more for 
microvascular changes within the cochlea.  
This is consistent with the veteran's 
history of hypertension.  Based upon this 
evidence, it is not likely that his 
current hearing loss...is related to 
acoustic trauma in service.  

This VA medical expert also noted the existence of "a small 
asymmetry" in the appellant's hearing "at 8,000 Hz only" 
which was likely related to the history of acoustic trauma; 
however, it was also specified that this high frequency 
asymmetry had not played a role in the appellant's overall 
complaints of hearing loss.  Moreover, such an anomaly at 
8,000 Hz does not constitute a hearing loss disability as 
defined at 38 C.F.R. § 3.385.  

The Board notes that the March 2004 VA medical expert opinion 
is in accordance with an earlier opinion expressed by a VA 
audiometric examiner who tested the appellant's hearing in 
August 2003.  

In support of this claim, the appellant has submitted copies 
of two articles obtained from the Internet concerning 
acoustic trauma.  The medical qualifications of the authors 
of these articles is not specified; however, one of them was 
issued by the National Institutes of Health.  Generally, 
medical treatise evidence that simply provides speculative 
generic statements not relevant to a veteran's particular 
claim is insufficient to establish service connection by 
means of such evidence.  See Wallin v. West 11 Vet. App. 509, 
514 (1998).  Instead, standing alone, evidence of this type 
must discuss generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based on objective facts.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Even assuming for 
discussion purposes that the referenced Internet information 
could be considered in the nature of medical treatise 
evidence, these articles do not provide the requisite degree 
of certainty of a causal medical relationship between the 
appellant's acoustic trauma in service and his later 
development of a hearing loss disability.  

Otherwise, the only evidence support the appellant's claim 
consists of his own stated opinion as to the origin of his 
current hearing loss disability.  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The Board finds the medical opinions expressed by VA medical 
experts in August 2003 and March 2004 to be both 
comprehensive and convincing.  Accordingly, the conclusions 
and reasoning of those medical opinions are herby adopted by 
the Board.  Based upon a review of the entire evidentiary 
record, the Board has concluded that a preponderance of the 
evidence is unfavorable to the present claim, and that this 
appeal must be denied for this reason.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

Entitlement to service connection for tinnitus was previously 
denied by an unappealed rating action dated in December 1979 
which is now administratively final.  See 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1979).  The August 2003 rating action noted 
the prior denial of service connection for tinnitus, but then 
went on to deny the current claim on the merits without 
making any determination as to whether new and material 
evidence had been submitted to reopen that claim.  See 
38 C.F.R. § 3.156(a).  The Board has a legal duty to consider 
the new and material evidence issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 
83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the Board finds 
that new and material evidence has not been presented, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. App. 
167 (1996).  

In the present case, neither the VCAA letter of May 19, 2003, 
nor the statement of the case and supplement thereto, 
reflects any notification to the appellant of the relevant 
legal criteria for reopening a previously denied claim, nor 
has the appellant ever been provided the very specific 
notification required in cases involving new and material 
evidence, as recently set forth in Kent Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  Accordingly, the appeal 
pertaining to the claim seeking service connection for 
tinnitus must be remanded for compliance with the Kent 
notification requirements.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
service connection for tinnitus, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and notice to the 
appellant of the evidence and information 
that is necessary to reopen the claim and 
to establish his entitlement to the 
underlying claim, as set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current attempt to 
reopen the claim seeking service 
connection for tinnitus.  This rating 
action should reflect a full and complete 
discussion of whether new and material 
evidence has been received to reopen the 
claim, as well as a determination on the 
underlying merits only if the claim is 
reopened.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


